                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      ABILENE DIVISION
 .I'OBY
          KRIS'fOPHER PAYNE,                                   $
 lnstitutional ID No. 1720023                                  s
                                                               ii
                                           P   la   intill'.   $
                                                               s\

                                                               s    CIVIL ACl'lON NO. l:18-CV-00048-C
                                                               \s
 MICHAIIL D. DEWITT, ct rrl..                                  $
                                                               S

                                       Delendants,             S\




                                                           ORDER

          PlaintillToby Kristopher Payne, proceeding pro se              and in forma pauperis,   filed this civil

rights complaint under 42 U.S.C. $ 1983 against l8 officials employed by the Texas Department

of Criminal Justice (TDCJ). He alleges that the Defendants violated his religious rights under

the First Amendment and the Religious Land Use and Institutionalized Persons Act of 2000

(RLUIPA). He also complains that the Defendants violated his rights under the Eighth and

Fourteenth Amendments, the Americans with Disabilities Act, and the Rehabilitation Act.

        The Court transferred the civil action to the United States Magistrate Judge for additional

screening. The Magistrate Judge ordered Plaintitf to complete a questionnaire pursuant to

Wdtson v. Auh,525 F.2d 886, 892-93 (5th                 Cir. 1976). After receiving Plaintifls response to the

questionnaire, the Magistrate Judge found that Plaintiff s claims required an answer and ordered

service ofprocess on Defendants.

        Defendantsr filed a motion to dismiss under Federal Rules of Civil Procedure                 l2(bXl)

and l2(b)(6). In response, Plaintiff sought, and was granted, leave to supplement his complaint.


I The Ofllce ofthe Attomey
                              General appeared on behalfolall named Defendants in this case, but it was unable to
identily, and thus unable to represent two unnamed Defendants, listed as Defendant #14: "Unknown Defendant's
Investigationg Officer(s) [all sic],"and Defendant#15: "Unknown Defendant's Isic] Counsel Substitute." To date,
these unnamed defendants have not been properly identified and have not appeared in this case.
Defendants hled an amended motion to dismiss to include Plaintiff s newly supplemented

claims. Again, Plaintiff sought, and was granted leave to supplement his claim.

            Def'endants filed their second amended motion to dismiss (Doc. 45) and brief in support

on March 26,2019.2 Plaintiff filed a response (Doc. 52) but was denied leave to supplement his

complaint again. The United States Magistrate Judge entered a Report and Recommendation

(Doc. 55), recommending that the Court grant Defendants' motion and dismiss all of Plaintiff's

claims. Plaintiff filed     a response   with objections to the Report and Recommendation (Doc. 58),

as   well   as   two motions for leave to amend or supplement his complaint (Docs. 56 and 59).

            The Court has conducted an independent review of the record in this case. As explained

below, the Court finds that the Repo( and Recommendation of the United States Magistrate

Judge should be ADOPTED with the following modification: Plaintiff should be                     GRANTED

leave to supplement his complaint to request declaratory and injunctive relief with respect to the

ongoing effect of his relevant prison disciplinary convictions. Defendants' Motion to Dismiss

(Doc. 45) should be GRANTED in part, so that all of Plaintifls claims, except his

supplemented RLUIPA claim, should be DISMISSED with prejudice.

            As a result, the Court finds that Defendant Lorie Davis, in her official capacity as

Director of the Texas Department of Criminal Justice-Correctional Institutions Division (TDCJ-

CID), should be required to answer or otherwise respond to PlaintifFs sole remaining              claim-
thal TDCJ's continued enfbrcement of Plaintifls relevant disciplinary convictions constitutes an

ongoing violation of RLUIPA, for which he is entitled to injunctive relief.

            Plaintiff s remaining requests to supplement should be DENIED         as   futile.




'z-fhe Cou( finds that the Defendants' second Amended Motion supersedes the first Amended Motion (Doc.3l).  As
a result, the first Amended Motion is DENIED as moot. The Magistrate Judge denied Defendants' original Motion
as mool on December 20,2018.

                                                      1
        I.   STANDARD UNDER RULE 12(B)

        Rule I 2(b)(6) allows dismissal if a plaintiff "fails to state a claim upon which relief may

be granted." Fed. R. Civ. P.    l2(b)(6). \n Bell Atlantic Corp. v. Twombl/, 550 U.S. 544 (2007),

the Court held that a complaint fails to comply with Rule 8 if it does not plead "enough facts to

state a claim of relief that is plausible on its   face." Twombly,550 U.S. al570; see also Cuvillier

v. Taylor,503 F.3d 397,401 (5th Cir. 2007) (holding that "to survive a Rule 12(b)(6) motion to

dismiss, a complaint'does not need detailed factual allegations,'but must provide the plaintiffs

grounds for entitlement to relief-including factual allegations that when assumed to be true 'raise

a right to reliefabove the speculative   level."'(quoting Twombly,550 U.S. at 555)).

        The Court "must accept as true all ofthe factual allegations contained in the complaint"

when considering a motion to dismiss for failure to state a claim under Rule 12(bX6). Erickson

v. Pardus,551 U.S. 89,94 (2007); see also Twombly,at555. Furthermore,


                [t]he complaint is liberally construed in the plaintiff-s favor, and all
                well-pleaded lacts in the complaint are taken as true. The
                determining issue is not whether the plaintiff will ultimately prevail
                on the merits, but whether he is entitled to offer evidence to support
                his claim. Therefore, this court will not dismiss a plainrifls claim,
                unless the plaintitTwill not be entitled to reliefunder any set olfacts
                or any possible theory that he could prove consistent with the
                allegations in his complaint.

Priester v. Lowndes County,354 F.3d 414,418-19 (5th Cit.2004) [intemal citations and

quotations omitted]; see also Ericlcsor, at 94 ("a document filedp/o.se is to be liberally

construed . . . and apro se complaint, however inartfully pleaded, must be held to less stringent

standards than fbrmal pleadings drafted by lawyers").




                                                      J
        2.   ANALYSIS AND DISCUSSION

        Plaintiffclaims that the Defendants wrongfully delayed approval for him to grow            a beard


for religious purposes. He states that he made multiple requests for a religious exemption to the

TDCJ grooming standards, but his requests were left unanswered for about 5 months because              of

a staffing shortage. During that time, he began growing his beard without approval and as a

result, he received 5 disciplinary cases for failing to adhere to the TDCJ grooming standards. He

alleges that the disciplinary cases were given as a result   of"a targeted crack-down" by

Defendant Sperry, who knew that the religious-exemption requests were not being processed

because   ofthe vacant beard-coordinator position, but ordered Robertson Unit staff to write

disciplinary cases for any offender with a beard who was not already on the religious-exemption

list. (Doc. 12 at 5).

        Plaintiff complains that the collective punishments he received for the disciplinary cases

forced him to shave his beard against his religious beliefs. He also asserts that although he was

required to shave, he was not given proper grooming implements. He states that he "had to

remove a razor blade from a razor, affix [it] to a comb, wet [his] beard with soap and water, and

hack/chop/cut [his] beard off while in [his] cell." (Doc. 12 at 8).

        Plaintiff alleges that while he has now been approved to have    a beard   for religious

purposes, he   still suffers the consequences of the wrongful disciplinary cases-namely, that his

custody level was reduced to G5 status (close custody). He admits that his custody level has

changed-he was promoted to G4 and then demoted back to G5-while this case has been

pending. (Docs. 12 and 47). But he claims that the cumulative effect ofthe religious-beard

disciplinary cases has set him back in eaming a minimum custody status, which would allow him




                                                  4
to have contact visits with his family, attend school courses, and participate in mental health

counseling. (Docs. 12 and 59-1).

          Plaintiff alleges, based on the facts asserted above, that Defendants violated his rights

under the First Amendment and RLUIPA. Plaintiff also claims that Defendants' actions violated

his rights under the Americans with Disabilities Act and the Rehabilitation Act of 1973, as a

result ofhis diagnosed mental illness. Finally, Plaintiff claims that Defendants retaliated against

him and used excessive force.

          Plaintiffasks for monetary reliefas well   as the   removal of the five disciplinary cases

from his prison record. And he now requests to supplement his complaint with a request for

declaratory and inj unctive relief.

                  a. RLUIPA
          Codified at 42 U.S.C. $ 2000cc-l et seq., RLUIPA prohibits the govemment from

imposing a substantial burden on the religious exercise ofa prisoner unless it is in furtherance of

a   compelling govemmental interest and is the least-restrictive means offurthering that

compelling governmental interest. A prisoner asserting a claim under RLUIPA must show

(l)   that he seeks to exercise a religious practice out ofa sincerely held religious belief, and (2)

that the government substantially burdened that practice. Ifthe prisoner makes this initial

showing, then the burden shifts to the government to meet the difficult compelling-interest and

least-restrictive-means test. 42 U.S.C. $ 2000cc-l(1);        lli   v. Stephens,822 F.3d 776,782-83    (sth

Cir.20l6).

          As Defendants correctly note, RLUIPA does not permit suits brought against officials in

their individual capacities or for the collection of money damages. Sossomon v. Lone Star State

of Texas,560 F.3d 316,328-29 (5th Cir. 2009) aff'd sub nom. Sossomon v. Texos,563 U.5.277



                                                     )
(201   I   ). RLUIPA   allows a person to bring a claim against a government and obtain "appropriate

relief ;' 42 U.S.C. $ 2000cc-2.

            Defendants are right that RLUIPA does not permit Plaintiffto bring individual-capacity

claims or to collect monetary damages. As a result, the Court finds that Plaintiff s claims under

RLUIPA against any defendant in his or her individual capacity should be DISMISSED for

failure to state a claim. Additionally, Plaintifls claims for monetary damages under RLUIPA

should be DISMISSED for lailure to state a claim.

            Defendants acknowledge that RLUIPA protects an inmate's right to grow a beard for

religious purposes. They do not contest that Plaintiff requested to grow his beard out ofa

sincerely held religious belief. Nor do they challenge Plaintiffs contention that the 5-month

delay in processing the exemption request burdened his religious exercise. Instead, they argue

that the burden has been removed because Plaintiff s request for a religious-beard-exemption

was eventually approved. They ask that the Court dismiss Plaintifls RLUIPA claims as moot.

            Def-endants are right that most   of Plaintiff s RLUIPA claims are moot. Plaintiff admits

that his request for a religious beard exemption was approved on December 13,2017, and that he

now wears a fully-grown beard with no interlerence from TDCJ officials. Thus, the Court finds

that any burden caused by the delay in processing and approving Plaintitls request has been

lifted. But Plaintiff    alleges that his religious exercise was not only burdened by the lengthy

delay in approving his beard, but by Defendants actively punishing him for practicing his faith in

the meantime.

            Defendants do not directly address the alleged burden imposed by the five disciplinary

convictions Plaintiff received in the interim. Rather, they argue that the Eleventh Amendment

bars   Plaintiffs suit against Defendants in their official capacities because Plaintilfseeks only



                                                       6
retroactive-not prospective-relief. The Eleventh Amendment generally bars federal courts

from hearing claims against state govemments. But Ex Parte Young,209 U.S. 123 (1908), and

its progeny, carve out a narrow exception, which allows state officials to be sued in their official

capacity only for prospective injunctive relief. The Ex Parte Young exception applies only when

there is I) an ongoing violation offederal law and 2) a request for prospective relief.

        Defendants assert that the disciplinary actions against Plaintiflfor growing his beard

before obtaining approval amount to a violation of TDCJ policy, not federal [aw. And even                    if it

is a violation offederal law, Defendants argue that           Plaintiffs   request for removal of the

disciplinary cases from his record cannot be properly characterized as prospective.

        But if Plaintiffs right to grow a religious beard is protected by RLUIPA, then punishing

him for exercising that right arguably violates federal [aw. And it stands to reason that

continuing to use the disciplinary cases against Plaintiff might constitute an ongoing violation                of

federal law.3 The Magistrate Judge similarly found that TDCJ's enforcement of disciplinary

punishments given in violation of RLUIPA is a violation of federal law, not just TDCJ policy.

However, the Magistrate Judge recommended that PlaintifPs claim be dismissed to the extent

that the relief he requested was retroactive rather than prospective.

         Unsurprisingly, Plaintiff now requests to supplement his claim to expressly seek

prospective injunctive relief"that the five disciplinary actions . . . be considered in context in

future disciplinary issues." The Court finds that Plaintiffs request to supplement his RLUIPA

claim to request injunclive relief should be GRANTED. Thus, Plaintiff has pleaded enough




r The Court's discussion here should not be interpreted as commentary or findings on the merits of Plaintifls
RLUIPA claim. This analysis constitutes only a screening of Plaintifls pleadings pursuant to the standards of Rule
 l2(b) and |i 1915,
                                                         '1
facts to proceed at this stage     ofthe   case on his official-capacity claima under        RLUIPA for

injunctive reliefregarding the ongoing effect ofhis disciplinary actions. Plaintiffhas listed each

named defendant in his or her        official capacity. But with respect to his remaining RLUIPA

claim, no named official has a separate identity from TDCJ as an entity. See Brandon v. Holt,

469 U.S. 464,471-72 (1985). The Court finds, then, that Plaintiffs RLUIPA claim should

proceed against only one defendant in her official capacity as a representative ofTDCJ.

         As a result, Defendant Lorie Davis, in her official capacity as the Director of the TDCJ-

CID, should be required to answer or otherwise respond. Specifically, the Court finds that the

tbtlowing questions remain unbriefed:

         (l)   Whether TDCJ's delay in processing Plaintiff s request for a religious-beard
               exemption violated RLUIPA,

         (2) Whether TDCJ's enfbrcement of its general grooming standards through disciplinary
             action and punishment-after Plaintiff requested but before he was approved for a
             religious exemption-violated RLUIPA,

         (3) Whether continuing to observe the five disciplinary actions is an ongoing violation of
               federal law, and

         (4) Whether the injunctive reliel Plaintiff now          seeks is appropriate under      RLUIPA and
               the Eleventh Amendment.

         The Court finds that the Magistrate Judge's recommendation was correct as to all of

Plaintiff s other claims, and the Defendants second Amended Motion to Dismiss (Doc. 45)

should be GRANTED except as 1o the RLUIPA claim described above.

                  b,   First Amendment

         As a prisoner, Plaintifls right to grow a religious beard is protected by RLUIPA, but not

the First Amendment. RLUIPA provides greater protection than the First Amendment. Holt                           v.




4
 "IOlfficial-capacitv suits generally represent only another way ofpleading an action against an entity ofwhich an
officer is an agent;" thus, RLUIPA permits suits against governmental agents in their official capacities. Monell v.
Dep't o/ Sociol Services of City of New Yorh, 436 U.S. 658,690 n.55 ( 1978).

                                                          8
Hobbs,574 U.S. 352 (20t5). The First Amendment permits prison policies that incidentally

burden the religious rights ofprisoners as long as the regulation is reasonably related to

legitimate penological interests. See O'Lone v. Estate of Shabazz,482 U.S. 342 (1987); Green v.

PolunslE, 229 F.3d 486, 490 (5th Cir. 2000).

            The Fifth Circuit has approved TDCJ's grooming policy as reasonably related to

legitimate penological interests. Green v. PolunslE,229        F   .3d 486, 490 (5th Cir. 2000). And the

Supreme Court has found that similar prison grooming policies offend RLUIPA but not the First

Amendment. Holt v. Hobbs,574 U.S. 352 (2015). Thus, Plaintiff has failed to state a claim

under the First Amendment.

            To the extent Plaintiff alleges First Amendment retaliation, his claim still fails. "To

prevail on a claim ofretaliation, a prisoner must establish        (l)   a   specific constitutional right,

(2) the defendant's intent to retaliate against the prisoner for his or her exercise ofthat right, (3) a

retaliatory adverse act, and (4) causation;' Morris v. Powell,449 F.3d 682, 684 (5th Cir. 2006)

(quoting McDonald v. Steward, 132 F.3d 225,231 (5th           Cir.l998). As described above, Plaintiff

did not have a constitutional right to grow his beard. So, to the extent Plaintiff alleges that his

prison disciplinary cases were issued in retaliation for his religious practice, he has failed to state

a   claim. Plaintiffalso alleges that Defendants acted in retaliation, generally, for          an adverse result

in   a   prior civil action brought by other prisoners in other units. But Plaintiffhas failed to connect

any alleged retaliatory intent to his own exercise     ofa constitutional right. Thus, Plaintiffhas

failed to state a claim for First Amendment retaliation claim.

            Finally, Plaintiffalso attempts to incorporate retaliation claims that he has raised in other

pending actions before this Court. He states that Delendants Merchant and LaFrance have

retaliated against him for filing the complaint in this case. He states that he hopes the claims



                                                      9
from his other case will "tend credence to the asserted retaliatory intentions of the defendants

from the outset or at any point during the factual allegations asserted in this action." (Doc. 58 at

4-5). Plaintiff acknowledges that he   has raised this claim in a separate proceeding, which is

currently pending before the magistrate court in Civil Action No. l:18-CV-208. As a result, the

Court will nol consider it here.

               c.    Eighth Amendment

        Plaintiff has also failed to state a claim under the Eighth Amendment. Plaintiff alleges

that he has been subjected to cruel and unusual punishment. It is unclear which facts he believes

suppo( that claim. However, Plaintiffhas pleaded no facts, which when taken        as true,   would

entitle him to relief under the Eighth Amendment. To state a claim under the Eighth

Amendment based on conditions ofconfinement, a prisoner must establish both an objective

elemenl and a subjective element. Woods v. Edwards,5l F.3d577,581 (5th Cir. 1995).

        First, he must show that the deprivation was objectively serious-that it "violated

contemporary standards ofdecency." Hudson v. McMillian,503 U.S.           l, 8-9 (1991); llalker   v.


Nunn,456 Fed. App'x 419,422 (5th Cir.201l). "[O]nly those deprivations denying the minimal

civilized measure of life's necessities are sufficiently grave to form the basis ofan Eighth

Amendment violation." lVilson v. Seiter, 501 U.S. 294, 298 (1991) (intemal quotation marks and

citation omitted).

        PlaintilTfails to plead any facts that satisfy the objective component ofan Eighth

Amendment claim. Plaintiff s complaint about inadequate or delayed access to grooming

implements fails to state an objectively serious deprivation under the Eighth Amendment.

Likewise, his complaints that Defendants failed to timely fitl the beard coordinator position, and

that Defendants targeted him for disciplinary action before his request was approved are not the



                                                  t0
soft of extreme deprivations required to state a claim of cruel and unusual punishment. See

Hudson,503 U.S. at 9. Because Plaintiff has not met the objective component, he has failed to

state a claim for cruel and unusual punishment under the Eighth Amendment.

            To the extent that Plaintiff seeks to supplement his claim with allegations related to an

excessive-use-of-force incident, the Court finds that his request should be DENIED. These

allegations, described in Plaintifls response to the Magistrate Judge's Report, do not relate back

to his original complaint. Further, Plaintiff acknowledges that he has raised this claim in a

separate proceeding, which is currently pending before the magistrate        cou( in Civil Action No.

I   :   l8-CV-208.

                     d.   FourteenthAmendment

            Plaintiff claims generally that his due process rights were violated. "Prisoners charged

with rule violations are entitled to certain due process rights under the Fourteenth Amendment

when the disciplinary action may result in a sanction that wilt impinge upon a liberty interest."

Hodges v. Johnson, No. 3:01-CV-665-P,2001 WL 493151 at              *l   (N.D. Tex. May 7,2001). The

Supreme Court has held that a prisoner's liberty interest is "generally limited to freedom from

restraint which, while not exceeding the sentence in such an unexpected manner as to give rise to

protection by the Due Process Clause of its own force, nonetheless imposes atypical and

significant hardship on the [prisoner] in relation to the ordinary incidents ofprison life." Sandin

v. Conner, 515 U.S. 472, 484 (1995).

            It is well settled that the Due Process Clause does not protect every change in the

conditions of confinement having a substantially adverse impact on a prisoner. Meachum            v.


Fano, 427 U.S. 215, 224 (1976). The Due Process Clause protections are not implicated by a

change in     Plaintiffs custody level or line-class status. The Fifth Circuit   has held that "the mere



                                                     ll
opportunity to eam good time credits" does not constitute a "constitutionally cognizable liberty

interest sufficient to trigger the protections of the Due Process Clause." Luken v. Scott,'71F.3d

192, 193 (5th Cir. 1995), cerr. denied,5lT U.S. I196 (1996). Plaintiffs custodial classification

will   no1   inevitably affect the duration ofhis sentence.   Id. Tothe   extent that Plaintiff is

challenging the loss of commissary, recreation, and telephone privileges, the Due Process Clause

is not implicated by these changes in the conditions ofhis confinement. Madison v. Parker, 104

F.3d 765,768 (5th Cir. 1997). Ptaintiffhas failed to state aclaim under the Due Process Clause

of the Fourteenth Amendment.

                   e.   ADA and RA

         Plaintiffclaims, in conclusory fashion, that Defendants discriminated against him

because of his mental     illness. Title II of the Americans with Disabilities Act (ADA) provides

that "no qualified individual with a disability shall, by reason ofsuch disability, be excluded

from participation in or be denied the benefits ofthe services, programs, or activities of a public

entity, or be subjected to discrimination by any such entity." 42 U.S.C. $ 12132. The ADA

prohibits discrimination by public entities, while the similarly-worded Rehabilitation Act (RA)

applies to federally-funded programs and activities. 29 U.S.C. $ 79a(a). The same legal

standards and definitions apply to both     Acts. Kemp v. Holder, 610 F.3d 231,234 (5th Cir. 2010).

To state a claim under the ADA and RA, a plaintiff must show that          (l)   he has a qualifying

disability, (2) he is being denied the benefits ofservices, programs, or activities or otherwise

being discriminated against by a public entity, and (3) he is being discriminated against because

of his disability. Hale v. King, 642F.3d 492, 499 (5th Cir. 201 1).

         Plaintiff claims that Defendants have discriminated against him because of his diagnosed

mental illness. First, Plaintiffhas not pleaded enough facts to establish that his mental illness



                                                    t2
"substantially limits one or more major life activities." See 42 U.S.C. 12102(lXA). But even

assuming that his schizoaffective disorder is a qualifying disability, Plaintiff fails to plead any

facts to establish causation. In his motion to supplement, Plaintiff attempts to clarify his claim.

He states that he was denied access to the dayroom, outside recreation activities, full commissary

privileges, visitation privileges, telephone privileges, chow hall privileges, law library privileges,

school courses, and mental health counseling. However, he states that these privileges were

denied because of his G5 custody level. Plaintiffhas pleaded no facts to suggest that he was

denied any ofthese programs or activities by reason olhis mental illness. As a result, he has

failed to state a claim under the ADA and RA. As a result, these claims should be DISMISSED.

        For the reasons stated above, the Court ORDERS:

        1.   Plaintiff s Motion to Supplement (Doc. 59) is GRANTED in part             as described in this
             Order.

        2.   Def'endant Lorie Davis, in her official capacity as Director oITDCJ-CID, shall
             answer or otherwise respond within l4 days of the date of this Order, to Plaintifls
             remaining RLUIPA claim as supplemented.

        3.   Defendants' Motion to Dismiss is GRANTED in part. All Plaintifls claims, except
             the RLUIPA claim described herein against Lorie Davis in her oUlcial capacity, are
             disrnissed with prejudice lbr failure to state a claim upon which reliefcan be granted

        4. All relief not expressly granted   is denied and any pending motions are denied.

        There is no just reason fbr delay in entering a final judgment and final judgment should

be entered as to the above-described Defendants and claims pursuant to Federal Rule                olCivil

Procedure 54(b).

        JUDGMENT SHALL BE ENTERED ACCORDINGL

        Dated September          201 9.

                                                                                                       )
                                                           M             TJ   M   GS
                                                               T   t'l   I    tates District Jud

                                                  l3
                                                                                           l
